In the Gnited States Court of Federal Clans

OFFICE OF SPECIAL MASTERS

ke RK KK KKK KK KR KK KR KK OK KOK
JULIA DIPIAZZA, *
* No. 20-328V
Petitioner, ** Special Master Christian J. Moran
Ed
V. ** Filed: December 20, 2021
Ed
SECRETARY OF HEALTH ** Stipulation; influenza (“‘flu’’) vaccine;
AND HUMAN SERVICES, ** SIRVA; shoulder injury.
Ed
Respondent. **
ke RK KK KKK KK KR KK KR KK OK KOK

Michael G. McLaren, Black McLaren, et al., PC, Memphis, TN, for Petitioner;
Althea W. Davis, United States Dep’t of Justice, Washington, DC, for Respondent.

UNPUBLISHED DECISION'

On December 14, 2021, the parties filed a joint stipulation concerning the
petition for compensation filed by Julia Dipiazza on March 24, 2020. Petitioner
alleged that the influenza (“flu”) vaccine she received on November 16, 2018,
which is contained in the Vaccine Injury Table (the “Table’’), 42 C.F.R. §100.3(a),
caused her to suffer from a left shoulder injury related to vaccination
administration (““SIRVA”). Petitioner further alleges that she suffered the residual
effects of this injury for more than six months. Petitioner represents that there has
been no prior award or settlement of a civil action for damages on her behalf as a
result of her condition.

Respondent denies that the flu vaccine caused petitioner to suffer from
SIRVA or any other injury.

 

' The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

Damages awarded in that stipulation include:

A lump sum payment of $18,500.00 in the form of a check payable to
petitioner. This amount represents compensation for all damages that
would be available under 42 U.S.C. § 300aa-15(a).

In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment according to this decision and the attached
stipulation.”

IT IS SO ORDERED.

s/Christian J. Moran
Christian J. Moran
Special Master

 

* Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

JULIA DIPIAZZA, )
)
Petitioner, ) No. 20-328V
) Special Master
v. ) Christian Moran
)
SECRETARY OF HEALTH )
AND HUMAN SERVICES, )
)
Respondent. )
)
STIPULATION

The parties hereby stipulate to the following matters:

1. Julia Dipiazza, petitioner, filed a petition for vaccine compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10 et seq. (the “Vaccine Program”).
The petition seeks compensation for injuries related to petitioner’s receipt of the influenza (“flu”)
vaccine, which vaccine is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §
100.3(a).

2. Petitioner received a flu vaccination on November 16, 2018.

3. The vaccine was administered within the United States.

4. Petitioner alleges that she sustained a left shoulder injury related to vaccine
administration (SIRVA), as defined in the Table, within the Table time period following
administration of the flu vaccine, and further alleges that she suffered the residual effects of this
alleged injury for more than six months. In the alternative, petitioner alleges that her shoulder

injury and/or other injuries were caused-in-fact by the flu vaccine she received.
5. Petitioner represents that there has been no prior award or settlement of a civil action
for damages on her behalf as a result of her condition.

6. Respondent denies that petitioner sustained a SIRVA Table injury, and further denies
the petitioner’s alleged left shoulder injury or any other injury or condition, was caused by her
receipt of the flu vaccine.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $18,500.00 in the form of a check payable to petitioner. This

amount represents compensation for all damages that would be available under 42

US.C. § 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and her attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. §
1396 et seq.)), or by entities that provide health services on a pre-paid basis.

11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject
to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursed expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in her
individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, the flu vaccination administered on or around November
16, 2018, as alleged by petitioner in a petition for vaccine compensation filed on or about March

24, 2020, in the United States Court of Federal Claims as petition No. 20-328V.
14. If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties.

15. Ifthe special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused petitioner’s alleged shoulder
injury or any other injury or condition.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Respectfully submitted,
PETITIONER:
nin Ry

JULIA DIPIAZZA

 

ATTORNEY OF RECORD FOR
PETITIONER:

Vell Ln Lay Loch

MICHAEL G. etal Lee fa ESQUIRE ey
Black McLaren Jones Ryland & nee
530 Oak Court Drive, Suite 360
Memphis, TN 38117

(901) 762-0535

mmclaren@blackmclaw.com

 

AUTHORIZED REPRESENTATIVE OF
THE SECRETARY OF HEALTH AND
HUMAN SERVICES:

Dale Wahler, PN Se, APLV fer
TAMARA OVERBY

Acting Director, Division of Injury
Compensation Programs

Health Systems Bureau

Health Resources and Services
Administration

U.S. Department of Health
and Human Services

5600 Fishers Lane, 08N146B

Rockville, MD 20857

Dated: iz|ty ow]

 

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

HEATHER L. PEARLMAN

Deputy Director

Torts Branch

Civil Division

U. S. Department of Justice
Box 146

Benjamin Franklin Station
Washington, D.C. 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

WAY4ea Walle, DAWA
ba dlecdtirLl #

ALTHEA WALKER DAVIS
Senior Trial Counsel

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
(202) 616-0515
Althea.Davis@usdoj.gov